ALD-190                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1877
                                       ___________

           KING JAMES ALBERT FLOWERS, King of Israel, King of Islara,
                King of Wilmington, DE also known as King-Joshua,
                                                           Appellant

                                             v.

      THE STATE OF DELAWARE; THE SOVERREIGN JURISDICTION OF THE
     FEDERAL COURT OF DELAWARE STATE; THE GOVERNORS OFFICE; THE
     GOVERNOR; THE ARCH BISHOP OF THE HIGHEST OF DE; THE MINISTER
    FARRAKHAN, Honorable; BRIAN BAHSON, The Chemistry Professor; STANLEY
    HEARST, The Pastor; THE HEAD OF STATE, President; C.T. CURRY, The Pastor;
      CASSIE BROWN; TOYIA WHERELER/FLOWERS, Sunday Breakfast Mission
                     ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-22-cv-00113)
                      District Judge: Honorable Colm F. Connolly
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      July 7, 2022
            Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed: July 18, 2022)
                                       _________

                                        OPINION*
                                        _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant James Flowers appeals from the order dismissing his complaint as

frivolous. We will dismiss the appeal.

       In his pro se complaint, Flowers argued that the “God of Israel” has designated

him a “Chosen King.” ECF No. 2 at p. 4. He contended that Delaware failed to

recognize him as a monarch and requested “to be free from financial obligation for [the]

next four months” due to his status as a monarch. Id. at p. 6. Flowers amended his

complaint to add defendants; he then filed motions for counsel, an evidentiary hearing, a

legal remedy for injustices he suffered as a descendant of slaves, and a request for

Delaware to pay for his “re-citizenship”. The District Court dismissed his action as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i), and denied as moot the remaining motions.

This timely appeal followed.

       Because Flowers is proceeding in forma pauperis, we must dismiss the appeal if it

is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). “To be frivolous, a claim must rely on an

‘indisputably meritless legal theory’ or a ‘clearly baseless’ or ‘fantastic or delusional’

factual scenario.” Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003) (quoting Neitzke v.

Williams, 490 U.S. 319, 327–28) (1989). We exercise plenary review over a district

court’s decision to dismiss a complaint under § 1915(e)(2)(B). See Dooley v. Wetzel,

957 F.3d 366, 373-74 (3d Cir. 2020).



                                              2
       Flowers’s contention that, as a designated monarch he should be relieved of his

financial obligations, is clearly baseless. Flowers does not invoke, nor are we aware of, a

meritorious legal theory to support his claim. Flowers asserts that the District Court

failed to review his case, see C.A. No. 12, but the record indicates otherwise: the District

Court accurately summarized the allegations in the complaint and analyzed them under

§ 1915(e), and considered whether an applicable statute of limitations may preclude

relief. See ECF No. 18 at p. 5.

       The District Court did not abuse its discretion or otherwise err in dismissing the

complaint without providing Flowers an opportunity to amend, because amendment

would have indeed been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 113-

14 (3d Cir. 2002). In light of its dismissal of the action, the District Court appropriately

denied the remaining motions as moot.

       For the foregoing reasons, we will dismiss Flowers’s appeal as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B).




                                              3